STOCK PURCHASE AGREEMENT

Stock  Purchase Agreement (the “Agreement”) entered into as of the ___ day of
December 2007 (the “Effective Date”) by and between IElement Corporation, a
Nevada corporation (the “Seller”) and Ivan Zweig (the “Buyer”) and, IElement,
Inc., a Nevada corporation (the “Target”)
 
RECITALS


       A.    Seller is owner of all of the Target’s outstanding capital stock
(the “Shares”) such that Target is a wholly-owned subsidiary of the Seller.


B.            Seller desires to sell, assign and transfer, and Buyer desires to
purchase, the Shares upon the terms and condi­tions herein provided.


NOW, THEREFORE, in consideration of the mutual covenants, under­takings,
representations and warranties herein contained and other good and valuable
consideration, the receipt and sufficien­cy of which are hereby acknowledged,
the parties hereby agree as follows:


1. Recitals.  The above recitals are true and correct and incorporated herein.
 
2. Purchase and Sale.
 
2.1. Subject to the terms and conditions hereof, Seller shall sell to Buyer, and
Buyer shall purchase from Seller, the Shares for the consideration set forth
below.
 
2.2. As consideration for the Share purchase, Buyer shall:
 
2.2.1. Assume, through Target, those liabilities of the Target set forth on
Schedule 2.2.1 attached hereto.
 
2.2.2. Release Seller and Seller shall release Buyer from any and all liability
under that certain Employment Agreement between the Seller and Buyer dated
January 1, 2007 as disclosed in the Seller’s Form 8-K filed with the Securities
Exchange Commission (the “SEC”) on April 20, 2007 (the “Employment Release”).
 
2.2.3. Release Seller and Seller shall release Buyer from any and all liability
under that certain Consulting Agreement between the Seller and Kramerica Capital
Corporation (“Kramerica”) dated January 1, 2007 as disclosed in the Seller’s
Form 8-K filed with the SEC on April 20, 2007 (the “Kramerica Release”).  Buyer
owns 100% of the equity of Kramerica Capital Corporation and as such has full
power and authority, on behalf of Kramerica, to enter into this Agreement.
 
2.2.4. The relinquishment and cancellation of all stock options and warrants by
Buyer for the purchase of the stock of Seller.
 
2.2.5. An indemnification agreement by Buyer in favor of Seller in which Buyer
agrees to indemnify Seller for any and all liabilities of Seller, which
liabilities are not listed on Schedule 2.2.6 hereto and which liability arose
prior to the Closing hereof.
 
2.3. The closing of the sale of Shares by Sellers to Buyer as contemplated
herein (the “Closing”) shall take place on or before December ___, 2007 (the
“Closing Date”) at the office of Target or Target’s legal counsel, subject to
the satisfaction or waiver of the conditions precedent to the Closing set forth
in Section 5 of this Agreement.  At the Closing:
 
2.3.1. Seller shall deliver or cause to be delivered to Buyer, free and clear of
any Liens, one or more certificates representing the Shares, duly endorsed or
accompanied by stock powers or other  instruments of transfer duly executed for
transfer to the Buyer, together with any Tax or transfer stamps or other
documents or actions necessary to accomplish the foregoing; and
 
2.3.2. Buyer shall deliver or cause to be delivered to Seller a Release
substantially in the form attached hereto as Exhibit”A”, in connection with the
Employment Release.
 
2.3.3. Buyer shall deliver or cause to be delivered to Seller a Release
substantially in the form attached hereto as Exhibit”B”, in connection with the
Kramerica Release
 
2.3.4. Buyer shall deliver or cause to be delivered to Seller an Indemnification
substantially in the form attached hereto as Exhibit “C”.
 
2.3.5. Buyer shall deliver or cause to be delivered to Seller a resignation by
Buyer as an officer and director of Seller (which is contained in Exhibit “A”).
 
2.4. The Buyer shall be entitled to deduct and withhold from the amounts
otherwise paid to a Seller such amounts that may be required to be deducted and
withheld with respect to the making of such payment under any Tax Law.  To the
extent that amounts are so withheld and paid over to the appropriate taxing
authority, such amounts so required to be deducted and withheld shall be treated
for the purposes of this Agreement as having been paid to such Seller.
 
3. Buyer’s Representations.  Buyer hereby represents and war­rants to the Seller
that:
 
3.1. Buyer has all requisite right, power, authority and capacity to enter into
this Agreement and to perform all of his obligations hereunder.  This Agreement
is a valid and binding agreement of Buyer, enforceable in accordance with its
terms.
 
3.2. He has full legal right, power and authority to enter into this Agreement
and to consummate or cause to be consummated the obligations contemplated in
this Agreement.
 
3.3. No consents, approvals, orders or authorizations of any governmental
authority are required in connection with the execution, delivery and
performance by Buyer of this Agree­ment or the consummation of any of the
transactions contemplated hereby.
 
3.4. The representations and warranties made in this Agreement by Buyer will be
true and correct on and as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of the Closing Date
except that any such representations and warranties which expressly relate to an
earlier date shall be true as of such earlier date.
 
1
 
 

--------------------------------------------------------------------------------

 


4. Seller’s Representations. Seller hereby represents and war­rants to Buyer
that:
 
4.1.  Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.  It has full power and authority
to execute and deliver this Agreement and any other instruments to be executed
and delivered by Buyer in connection herewith and therewith and to consummate
the transactions contemplated hereby and thereby and all acts required to be
taken by or on the part of Seller to carry out this Agreement, and such other
instruments and transactions contemplated hereby and thereby have been duly and
properly taken; and this Agreement has been, and such other instruments will be,
duly executed and delivered by Seller.  This Agreement and such other
instruments will constitute legal, valid and binding obligations of Seller,
enforceable in accordance with their respective terms (subject, as to the
enforcement or remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors' rights
generally from time to time in effect).
 
4.2. No Conflict.  The execution, delivery and performance of this Agreement by
Seller will not (i) violate any provisions of any applicable Law (including any
foreign law or regulation), judgment, decree or order or (ii) conflict with, or
result in any breach of, any of the terms, conditions or provisions of, or
constitute a default under, the Articles of Incorporation of Seller, or any
agreement, instrument, arrangement, contract, obligation, commitment or
understanding to which Seller is a party or by which any properties of Seller is
bound.
 
4.3. No Consent.  No consent, approval or agreement of any person, party, court,
government or entity is required to be obtained by Seller in connection with the
execution and delivery of this Agreement or the performance by Seller hereunder.
 
4.4. Shares.  Seller is the owner of the Shares will deliver such Shares to
Buyer free and clear of any direct or indirect claims, liens, security
interests, charg­es, pledges or encumbrances of any nature whatsoever. All of
the Shares are validly issued to the Seller, fully paid and
nonassessable.  There are no existing options, calls or commitments of any
character relating to the Shares or the Target.
 
4.5. Financial Statements.  Seller has provided to Buyer the compiled financial
statements of  Seller (the " Seller Financial Statements"), including balance
sheets, statements of operations, statements of retained earnings for the years
ended March 31, 2006 and 2007, and for the interim period ended September 30,
2007 (said balance sheets being hereinafter referred to as the " Seller Balance
Sheet").  As the CEO of Seller, Buyer has been intimately involved in the
operations and management of Seller and Target.  Therefore these Seller
financial Statements are presented without warranty and Buyer represents that he
has had the opportunity to independently examine such statements and accepts
them “where-is-as-is”. Seller makes no representation whatsoever of the future
or past performance of its business or of Target’s business, or any of the
business’ customers or clients, based on historical financial data or results,
or otherwise.
 
4.6. The Target.  Seller hereby represents and warrants to Buyer that:
 
4.6.1. The Target is duly organized, validly existing and in good standing under
the laws of the State of Nevada and has the requisite corporate power and
authority to carry on its business as now being conducted.
 
4.6.2. The authorized capital stock of the Target consists of Thirty Million
(30,000,000) shares of Target Common Stock, par value $.001 per share, 3,000,000
of which are outstanding.  Except as set forth above, no shares of capital stock
or other equity securities of the Target are issued, reserved for issuance or
outstanding.  All outstanding shares of capital stock of the Target are duly
authorized, validly issued, fully paid and nonassessable and not subject to
pre-emptive rights.  There are no outstanding bonds, debentures, notes or other
indebtedness or other securities of the Target having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which shareholders of the Target may vote.  Except as set forth
above, there are no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Target is a party or by which it is bound obligating the Target  to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity or voting securities of the Target  or obligating
the Target  to issue, grant, extend or enter into any such security, option,
warrant, call, right, commitment, agreement, arrangement or undertaking.  There
are no outstanding contractual obligations, commitments, understandings or
arrangements of the Target  to repurchase, redeem or otherwise acquire or make
any payment in respect of any shares of capital stock of the Target.
 
4.7. Representations True on the Closing Date.  The representations and
warranties made in this Agreement by Seller will be true and correct on and as
of the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date except that any such
representations and warranties which expressly relate to an earlier date shall
be true as of such earlier date.
 
5. Covenants of the Buyers and the Seller.
 
5.1. Confidentiality.  Each party shall maintain the confidentiality of
Confidential Information in accordance with procedures adopted by such party in
good faith to protect confidential information of third parties delivered to
such party, provided that such party may deliver or disclose Confidential
Information to (i) such party’s representatives, members of its investment
committees, advisory committees, and similar bodies, and Persons related
thereto, who are informed of the confidentiality obligations of this Section
5.1; provided, that such party shall be responsible for any disclosure made by
any of the foregoing as if it had been made by such party, (ii) any Governmental
Authority having jurisdiction over such party to the extent required by
applicable Law or (iii) any other Person to which such delivery or disclosure
may be necessary (A) to effect compliance with any Law applicable to such party,
or (B) in response to any subpoena or other legal process, provided that, in the
cases of clauses (ii) and (iii) above, the disclosing party shall provide each
other party with prompt written notice thereof so that the appropriate party may
seek (with the cooperation and reasonable efforts of the disclosing party) a
protective order, confidential treatment or other appropriate remedy, and in any
event shall furnish only that portion of the information which is reasonably
necessary for the purpose at hand and shall exercise reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded such
information to the extent reasonably requested by any other party.
 
5.2. Publicity.  Except as may be required by the SEC or NASDAQ rules or the
rules of any other quotation system or exchange on which the Seller’s securities
are listed or applicable Law, the Seller shall not issue a publicity release or
announcement or otherwise make any public disclosure concerning this Agreement
or any other ancillary agreements, which announcement names any party without
its prior approval.  If any announcement is required by applicable Law to be
made by any party hereto, prior to making such announcement such party will
deliver a draft of such announcement to the other parties and shall give the
other parties an opportunity to comment thereon.
 
5.3. Further Assurances.  Following the Closing Date, each party shall, from
time to time, execute and deliver such additional instruments, documents,
conveyances or assurances and take such other actions as shall be necessary, or
otherwise reasonably be requested by any other party, to confirm and assure the
rights and obligations provided for in this Agreement and render effective the
consummation of the purchase and sale of Shares contemplated hereby, or
otherwise to carry out the intent and purposes of this Agreement.
 
6. Conditions to Close.
 
6.1. The obligations of Buyer to proceed with the closing of the transaction
herein contemplated are subject to the fulfillment at or prior to the closing of
each of the following conditions:
 
6.1.1. All representations and warranties of Sellers made in or pursuant to this
Agreement shall be true and correct at and as of the Closing Date, with the same
force and effect as if made at and as of the Closing Date;
 
6.1.2. Sellers shall have performed, observed and complied with all the
obligations and conditions required by this Agreement to be performed, observed
or complied with by him at or prior to the Closing Date; and
 
6.1.3. There shall be no actions, proceedings, suits or investigations pending
or threatened to restrain or prohibit the transaction herein contemplated.
 
6.2. The obligations of Sellers to proceed with the closing of the transaction
herein contemplated are subject to the ful­fillment at or prior to the closing
of each of the following conditions:
 
6.2.1. All representations and warranties of Buyer made in or pursuant to this
Agreement shall be true and correct at and as of the Closing Date, with the same
force and effect as if made at and as of the Closing Date; and
 
6.2.2. Buyer shall have performed, observed and complied with all of the
obligations and conditions required by this Agreement to be performed, observed
or complied with by it at or prior to the Closing Date.
 
7. No Brokers.                                 The Parties represent and warrant
to each other that there are no real estate brokers, salesmen or finders.
 
2
 
 

--------------------------------------------------------------------------------

 
 
8. Indemnification.  The Seller shall defend, indemnify and hold harmless Buyer
against and in respect of any and all loss, damage, liability, fine, penalty,
cost and expense, including reasonable attorneys' and accountants’ fees (in a
mediation, arbitration, court of original jurisdiction and/or one or more courts
of appellate jurisdiction) and amounts paid in settlement, suffered or incurred
by reason of, or arising out of any misrepresentation, breach of warranty or
representation, or breach or non-fulfillment of any agreement, covenant or
obligation of Seller and/or Target in this Agreement (without regard to
thresholds contained therein).  In addition, Seller shall defend, indemnify and
hold harmless Buyer against and in respect of any and all loss, damage,
liability, fine, penalty, costs and expense, including reasonable attorneys’ and
accountants’ fees (in a mediation, arbitration, court of original jurisdiction
and/or one or more courts of appellate jurisdiction) by reason of the fact that
he is or was a director, officer, employee, fiduciary or agent of Seller, if he
acted in good faith and in a manner he reasonably believed to be in the best
interests of the Seller and, with respect to any criminal action or proceeding,
had no reasonable cause to believe his conduct was unlawful. The termination of
any action, suit, or proceeding by judgment, order, settlement, or conviction or
equivalent shall not of itself create a presumption that the person did not act
in good faith and in a manner which he reasonably believed to be in the best
interests of the Seller and, with respect to any criminal action or proceeding,
had reasonable cause to believe his conduct was unlawful.
 
Should any claim or action by a third party arise after the Closing for which
Seller and/or the Target is or may be liable pursuant to the terms of this
Agreement, Buyer shall notify Seller within ten (10) days after such claim or
action is known to Buyer, and shall give Seller a reasonable opportunity to
participate in any proceedings and to settle or defend any such claim or
action.  The expenses of Seller’s participation in all proceedings, contests or
lawsuits with respect to such claims or actions shall be borne by Seller.
 
If Seller wishes to assume the defense of such claim or action, such Seller
shall give written notice to Buyer within ten (10) days after notice from Buyer
of such claim or action, and such Seller shall thereafter assume the defense of
any such claim or liability, through counsel reasonably satisfactory to Buyer,
provided that Buyer may participate in such defense at Buyer’s own expense, and
such Seller shall, in any event, have the right to control the defense of the
claim or action.  If Seller does not assume the defense of, or if after so
assuming it shall fail to defend any such claim or action, Buyer may defend
against any such claim or action in such manner as Buyer may deem appropriate
and Buyer may settle such claim or litigation on such terms as Buyer may deem
appropriate.  Notwithstanding the foregoing, any such settlement shall be deemed
approved by Seller if such Seller fails to object thereto, by written notice to
Buyer, within fifteen (15) days after such Seller’s receipt of a written summary
of such settlement.  Seller shall promptly reimburse Buyer for one hundred
percent (100%) of the amount of all costs and expenses, legal, accounting, and
otherwise, incurred by Buyer in connection with the defense and settlement of
such claim or action to the extent they are covered by the indemnification
hereunder.  If a non-appealable judgment is rendered against Buyer or Target in
any action covered by the indemnification hereunder, or any lien attaches to any
of the assets of Buyer or the Target, Seller shall immediately upon such entry
or attachment, pay such judgment in full or discharge such lien.  Seller shall
promptly reimburse Buyer for one hundred percent (100%) of the amount of all
costs and expenses, legal, accounting, and otherwise, incurred by Buyer in
connection with the appeal of any action covered by the indemnification
hereunder.  If and when a final judgment is rendered in any such action, Seller
shall forthwith pay such judgment or discharge such lien before Buyer is
compelled to do so.  Buyer’s failure to give any notice or to take any action
hereunder shall not be deemed a waiver of any of Buyer’s rights hereunder
provided that notice was in fact given in time for Seller to timely proceed as
provided herein.
 
In furtherance of Seller’s obligations in this Section 8, Seller agrees to
maintain and keep current its directors and officers insurance policy.  In
addition, in the event of a change of control of Seller, Seller shall insure
that appropriate directors and officers insurance is in place which covers prior
officers and directors, including Buyer
 
9. Survival of Representations and Warranties.  The representations, warranties,
agreements and indemnifications of the Parties in this Agreement or in any
writing delivered pursuant to the provisions of this Agreement shall survive any
investigation heretofore or hereafter made by the Parties and the consummation
of the transactions contemplated herein and shall continue in full force and
effect after the Closing.
 
10. Notices.   All notices and other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if contained in a
written instrument and shall be deemed given if delivered personally,
telecopied, sent by nationally-recognized, overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
If to IElement Corporation:
 
Susan Purcel
 
Chief Executive Officer
 
IElement Corporation
 
Fax No.: _________________
 
With a copy to:
 
Jay Biagi
 
Monahan and Biagi
 
Columbia Center
 
701 Fifth Ave.
 
Suite 2800
 
Seattle, WA 98104-7003
 
Fax No.: 206 587-5710
 
If to Ivan Zweig:
 
6502 Duffield Drive
 
Dallas, TX 75248
 
Fax No.: 214-254-3521
 
With a copy to:
 
________________________
 
Fax No.: _________________
 


 
If to IElement Inc.:
 
6502 Duffield Drive
 
Dallas, TX 75248
 
Fax No.: 214-254-3521
 
With a copy to:
 
________________________
 
Fax No.: _________________
 


 
All such notices and other communications shall be deemed to have been received
(i) in the case of personal delivery, on the date of such delivery, (ii) in the
case of a telecopy, when the party receiving such telecopy shall have confirmed
receipt of the communication, (iii) in the case of delivery by
nationally-recognized, overnight courier, on the Business Day following
dispatch, and (iv) in the case of mailing, on the third Business Day following
such mailing.  For purposes of this Agreement, "Business Day" shall mean any
day, other than a Saturday, Sunday or legal holiday, on which banks are
permitted to close in Houston, Texas.
 
3
 
 

--------------------------------------------------------------------------------

 
11. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument.
 
12. Entire Agreement/Merger Clause.  This Agreement and all Exhibits attached
hereto and incorporated herein by reference supersedes all prior discussions and
agreements between the parties with respect to the subject matter hereof, and
this Agreement contains the sole and entire agreement among the Parties with
respect to the matters covered hereby.  All Exhibits and Schedules shall be a
part of this Agreement and shall be incorporated herein by reference
 
13. Amendments.  This Agreement shall not be altered or amended except by a
written instrument signed by or on behalf of all of the Parties
 
14. Construction.
 
14.1. No ambiguity in any provision hereof shall be construed against a Party by
reason of the fact it was drafted by such Party or its counsel
 
14.2. References to "including” means including without limiting the generality
of any description preceding such term.
 
14.3. For purposes of this Agreement the words "herein", "hereby", "hereunder",
"herewith", "hereafter" and "hereinafter" refer to this Agreement in its
entirety, and not to any particular subsection or paragraph, unless so required
by the context.
 
14.4. Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than the Parties any rights
or remedies under or by reason of this Agreement.
 
15. Jurisdiction and Venue.  This Agreement shall be for all purposes a Texas
document and shall be construed pursuant to the laws of the State of Texas,
without regard to any conflict of law rule or principle that would give effect
to the laws of another jurisdiction.  Accordingly, all of the provisions of this
Agreement administered according to and its validity and effect shall be
determined under the laws of the State of Texas.
 
16. Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective heirs, executors, legal
representatives, and successors.  Buyer may assign this Agreement or any rights
hereunder, in whole or in part.  It is contemplated that Buyer shall assign this
Agreement to a newly formed wholly owned subsidiary.  Seller may not assign this
Agreement or any rights hereunder.
 
17. Legal Effect.  All rights and restrictions contained herein may be exercised
and shall be applicable and binding only to the extent that they do not violate
any applicable laws and are intended to be limited to the extent necessary to
render this Agreement legal, valid and enforceable.  If any terms of this
Agreement not essential to the commercial purpose of this Agreement, shall be
held to be illegal, invalid or unenforceable by a court of competent
jurisdiction, it is the intention of the Parties that the remaining terms hereof
shall constitute their agreement with respect to the subject matter hereof and
all such remaining terms shall remain in full force and effect.  To the extent
legally permissible, any illegal, invalid or unenforceable provision of this
Agreement shall be replaced by a valid provision that will implement the
commercial purpose of the illegal invalid or unenforceable provision.
 
18. Waiver.  Any term or condition of this Agreement may be waived at any time
by the Party entitled to the benefit thereof, provided that such waiver is in
writing signed by waiving Party. No failure on the part of a Party to exercise,
and no delay in exercising, any right, power or remedy created hereunder, shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, power or remedy by any such party preclude any other future exercise
thereof or the exercise of any other right, power or remedy.  No waiver by a
Party to any breach of or default in any term or condition of this Agreement
shall constitute a waiver of or assent to any succeeding breach of or default in
the same or any other term or condition hereof.
 
19. Expenses.  Each Party shall bear its own legal expenses and costs in
connection herewith
 
20. Attorneys Fees.  In the event either Party shall be required to retain the
services of an attorney to enforce any of its rights hereunder, the prevailing
Party shall be entitled to receive from the other Party, all costs and expenses
including, but not limited to, court costs and attorney's fees (whether in a
court of original jurisdiction or one or more courts of appellate jurisdiction)
incurred by it in connection therewith
 
21. Relationship.  Nothing contained in this Agreement shall be construed to be
or to create a partnership, joint venture or relationship between Seller and
Buyer other than as Buyer and Seller of the Shares in accordance with this
Agreement.
 
22. Exhibits and Schedules.  All Exhibits and Schedules referenced in this
Agreement are hereby incorporated into this Agreement for all purposes.
 
23. WAIVER OF JURY TRIAL.  THE PARTIES KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PARTIES' ACCEPTANCE HEREOF.
 
The Parties have executed this Agreement on the day first above written.


IElement Corporation:




By:                                           
Name:                                                      
Title:                                                      




IElement Inc.:




By:                                           
Name:                                                      
Title:                                                      




Ivan Zweig
 
4

 
 

--------------------------------------------------------------------------------

 




EXHIBIT A


EXHIBIT B


Schedule 2.2.1


Any and all liabilites known and unknown of IElement, Inc. and of its parent
IElement Corporation as of the date this Agreement becomes effective except the
liabilities as listed in Exhibit A to the IElement Master Terms and Escrow
Agreement under the terms of which this Stock Purchase Agreement becomes
effective.
 
5